DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 01 October 2020 are approved by the examiner.  It is noted that colored drawings were filed and applicant is reminded that a petition is necessary for colored drawings.  See MPEP6.24.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in the parent application.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the format ¶ referencing a section. Citations to other publications are made under the format “1/2” or pp 1 – which are directed to column and line number or to a page, whichever is appropriate. It is noted that any reference to a figure is also directed to any accompanying text in the specification or the document. Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Election/Restrictions
Applicant’s election of Group II in the reply filed on 25 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
It is noted that, concurrent to the election, applicant has amended the dependency of claim 5 and added new claims 9-13. Since claim 5 and 9-13 are now dependent on non-elected and withdrawn claim 1, the claims are also withdrawn.
Claims 1-2 and 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 April 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
In claim 3, the phrase “ for dispersion of others carbonaceous materials as carbon nanotubes, fullerenes and colloidal carbons” is ambiguous since it is unclear as to metes and bounds of the claimed limitation (what is others? Is this an exclusion limitation?). Further, line 2 recites a concentration range from 0.001% to 50% by weight; however, it is unclear as to the referenced frame (% of what? the total weight of the dispersion? the cellulose?).  
In claim 4, the phrase “of dispersions of other carbonaceous materials such as carbon nanotubes, fullerenes and colloidal carbons” is ambiguous since it is unclear as to metes and bounds of the claimed limitation (Is this an exclusion limitation?).  
Claims 3 and 4 are directed to a process; however, the claims seems to be silent regarding any active process step.
Claim 4 recites "the carbonaceous solids" and “the solution cellulose” in line 4.   There is insufficient antecedent basis for the limitations. 
Alternatively, the phrases “as” and "such as” in claim 3 and 4 respectively render the claim indefinite based on the interpretation of the limitation because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “gently shaken, periodically” in line 5; however, the limitation is unclear (What is the threshold for a gentle shaking and periodically?).
It is noted that there are numerous ambiguities in the claims; however, for compact prosecution purposes, the claims have been construed at best under BRI as (a) the material being any carbon-based material excluding carbon nanotubes, fullerenes and colloidal carbons and (b) the percentage based on the total amount of all components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hersham (US 20150072162) in view of Carrasco (NPL).
Hersham discloses a process of dispersing natural graphite and pristine graphene (thus meeting a carbon nanometric particles) in a polymer-organic solvent medium without the application of a centrifugal force (abs, ¶14-20, 33, 44, Fig 1).  Further, Hersham discloses various solvents such as water, alcohol/ethanol/NaCl – thus meeting the claimed aqueous alkaline element as disclosed in applicant’s specification – and a graphene concentration of greater than 3 mg/ml – corresponding to 0.3 % by wt. or greater, (¶17-20 and examples).  The difference between the Hersham reference and the claimed subject matter is that the Hersham reference does not disclose the polymeric cellulose as being cellulose as disclosed in applicant’s specification under CAS 9004-34-6. The Hersham reference teaches a cellulosic polymer dispersant and the claim calls for a specific cellulose as defined by in applicant’s specification. The secondary reference of Carrasco discloses cellulose nanocrystals with a formula meeting CAS 9004-34-6 as a dispersing agent for exfoliating graphite to graphene (abs, Fig 1 with accompanying text). The secondary reference shows that the feature of cellulose as a dispersing agent for graphite/graphene was known in the prior art at the time of the invention and the benefit of improved stability and high graphene concentrations (abs, pp 158 et seq.). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the cellulose of Carrasco for the cellulose of Hersham.  Since the references teach similar methods and compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov (US 20160276056) in view of Carrasco (NPL).
Stolyarov discloses a process of dispersing 1-50 % by wt. of un-functionalized graphene nanoplatelets and/or graphite in a liquid dispersion media comprising 1-30 % by wt. of a dispersing agent such as ethyl cellulose and solvent/additives such as water, acetates, and alcohols – thus meeting the claimed aqueous alkaline component (abs, ¶11-13, 58, 59, 79, 131-140, and 149).  The difference between the Stolyarov reference and the claimed subject matter is that the Stolyarov reference does not disclose the cellulose as specified in applicant’s specification under CAS 9004-34-6. The Stolyarov reference teaches a cellulose dispersant and the claim calls for a CAS 9004-34-6 cellulose. The secondary reference of Carrasco discloses cellulose nanocrystals with a formula meeting CAS 9004-34-6 as a dispersing agent for exfoliating graphite to graphene (abs, Fig 1 with accompanying text). The secondary reference shows that the feature of cellulose as a dispersing agent for graphite/graphene was known in the prior art at the time of the invention and the benefit of improved stability and high graphene concentrations (abs, pp 158 et seq.). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the cellulose of Carrasco in the method of Stolyarov.  Since the references teach similar methods and compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 3 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hersham or Stolyarov in view of Carrasco , and further in view of Liu "Direct exfoliation of graphene in organic solvents with addition of NaOH." Chem. Commun., 2011, 47, 6888–6890 (Year: 2011).
	The disclosure(s) of Hersham, Stolyarov and Carrasco are relied upon as set forth above.  It is noted that this additional rejection is based on the alkaline limitation being interpreted as comprising an alkali.
The Hersham or Stolyarov and Carrasco references disclose the claimed invention but does not explicitly disclose the feature of the alkaline aqueous medium such as NaOH.  In an analogous art, the Liu reference discloses the feature of adding NaOH to a dispersion of unmodified graphite/graphene leads to the beneficial result of an exfoliation efficiency up to 20 times and increased dispersion stability (abs, pp 6888-6889).  One of ordinary skill in the art would have recognized that applying the known technique of Liu to the teachings of Hersham or Stolyarov and Carrasco would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of increased efficiency and stability.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN-101899233-A, a translation is provided and referenced from hereon) in view of Carrasco (NPL).
Huang discloses a process of dispersing 10-35 wt% of a conductive agent such as graphite, activated carbon and carbon black (thus meeting a carbon nanometric particles) with a dispersant such as carboxymethyl cellulose and a pH regulator such as sodium hydroxide aqueous solution (abs, ¶9-19).  Further, Huang discloses the conductive agent having a size of less than 3 microns (¶21). The difference between the Huang reference and the claimed subject matter is that the Huang reference does not disclose the cellulose dispersant as being cellulose as disclosed in applicant’s specification under CAS 9004-34-6. The Huang reference teaches a cellulosic dispersant and the claim calls for a specific cellulose as defined by in applicant’s specification. The secondary reference of Carrasco discloses cellulose nanocrystals with a formula meeting CAS 9004-34-6 as a dispersing agent for exfoliating graphite to graphene (abs, Fig 1 with accompanying text). The secondary reference shows that the feature of cellulose as a dispersing agent for graphite/graphene was known in the prior art at the time of the invention and the benefit of improved stability and high concentrations of carbon-based nanometric particles (abs, pp 158 et seq.). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the cellulose of Carrasco for the cellulose of Huang.  Since the references teach similar methods and compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Here, Huang is motivated to disperse carbon-based material with a cellulose dispersant and Carrasco provides a known technical solution to enhance the dispersion; thus, it would have been well within purview of a skilled artisan to combine the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/               Primary Examiner, Art Unit 1764